Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 03/25/2022 is acknowledged.
2.	Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, & 14 of copending Application No. 17/419,583 (or US 2022/0080354 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘583 discloses an exhaust gas purification device, comprising a perforated metal substrate and a catalyst layer formed on the perforated metal substrate.  The perforated metal substrate is in which a corrugated foil having holes and a flat foil having holes are laminated and made into a cylindrical form (See claim 1 of the copending application ‘583).
	It would appear that the subject matter disclosed in claims 10, 12, & 14 of the copending application ‘583 are broader in scope compared to the subject matter recited in the instant claims 1-5.  In accord with the MPEP rule, the narrower scope of invention is embraced by the broader scope of invention.  Thus, it is considered the disclosed and recited inventions are the same or the broader scope of invention inherently includes the additional limitations recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,135,577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	It would appear that the subject matter disclosed in claim 8 of the copending application ‘577 is broader in scope compared to the subject matter recited in the instant claims 1-5.  In accord with the MPEP rule, the narrower scope of invention is embraced by the broader scope of invention.  Thus, it is considered the disclosed and recited inventions are the same or the broader scope of invention inherently includes the additional limitations recited in the instant claims.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murawaki et al. (US 9,381,467 B2).
	Murawaki et al. ‘467 discloses a metal honeycomb catalyst for cleaning an exhaust gas, comprising a metal honeycomb carrier comprising an outer casing having inserted thereinto a metal honeycomb structure including a flat foil and a metallic corrugated foil, wherein perforations in an opening ratio of 30 to 60% are provided in either one or both of said flat foil and said corrugated foil, wherein perforations are provided in the upstream and downstream regions in the exhaust gas flow direction, and perforations are not provided in the middle region in the exhaust gas flow direction, and wherein the middle region is from 5 to 15% of an axial direction length of the honeycomb around a center of said axial direction length (See col. 8, claim 1).  The reference further discloses that a coating layer of all types containing an active component, such as noble metal or the like, may be loaded on the surface of the perforated metal carrier (See col. 5, lines 40-49).  See Example 1 and also entire reference for further details.
	The reference does not teach the claimed limitations on “more noble metal catalyst particles are present in the catalyst layer on side surfaces of holes, which face an upstream side of an exhaust gas flow, than in the catalyst layer on side surfaces of holes, which face a downstream side of the exhaust gas flow” (as recited in the instant claim 1) and “wherein per unit area on a weight basis, an average of 1.1 times more noble metal catalyst particles are present in the catalyst layer on side surface of holes, which face the upstream side of an exhaust gas flow, than in the catalyst layer on side surface of holes, which face the downstream side of the exhaust gas flow (as recited in the instant claim 2).
	Examiner considers finding of an optimum amounts of the noble metal catalyst particles to be loaded in the catalyst layer on side surfaces of holes, which face an upstream side and downstream side of an exhaust gas flow is prima facie obvious to a person having the ordinary skill in the artisan at the time the invention was made in order to achieve an effective catalyst material, because metal content is a results-effective variable, in view of In re Boesch.

Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.
		
Conclusion
6.	Claims 1-7 are pending.  Claims 1-5 are rejected.  Claims 6-7 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 21, 2022